Title: From Thomas Jefferson to George Jefferson, 22 July 1804
From: Jefferson, Thomas
To: Jefferson, George


               
                  
                     Dear Sir
                  
                  Washington July 22. 04.
               
               I leave this place for Monticello tomorrow. I have desired mr Barnes to remit you 700. D. which he will recieve about the 4th. or 6th of Aug. and will send you in bills of the bank US. here by the 8th. or 9th. I have consequently drawn on you in favor of Christopher Smith for 433⅓ D. payable Aug. 10. and shall further draw in favor of Joseph Brand for 250. D. Accept my affectionate salutations.
               
                  
                     Th: Jefferson
                  
               
            